Title: To Benjamin Franklin from John Swindell, 18 August 1782
From: Swindell, John
To: Franklin, Benjamin


Sir,
August 18th. 1782
I in the most submissive manner beg leave to inform you, our Friends Henry Wilde and party are gone for Londonderry in order to embark for America; and herewith you will receive a full account of my abilities—in Machinery of which in the Cotton Branche & Wollen Manufactories have an inestimable secret;—and they wishing thro’ your-means to be accomodated with some of them—for the good of themselves and the united States—and your orders to me are by the orders of Henry Wilde to be forwarded to Mr. Hennessey Merchant Ostend—which will be duly Honord; and as they cannot possably transact buisiness without them they wish them to be expedited as early as possable, the particulars of which they will give you a detail and your immediate answer will confer a lasting obligation on Sir Your most Obedient Humble Servant
John SwindellEngineer Stockport Cheshire
 
Notations in different hands: Le 18 aoust 1782. Swindell / Recue le 30 août Reple
